UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 ANNUAL NOTICE OF SECURITIES SOLD PURSUANT TO RULE 24F-2 Read instructions at end of Form before preparing Form.Please print or type. 1. Name and address of issuer: American National Variable Annuity Separate Account by: American National Insurance Company (Sponsor) One Moody Plaza Galveston TX77550 2. The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes): [] American National Variable Annuity Separate Account 3. Investment Company Act File Number: 811-07600 Securities Act File Number: 333-33856 4(a). Last day of fiscal year for which this Form is filed: December 31, 2015 4(b). [] Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer's fiscal year). (See Instruction A.2) Note:
